
	
		II
		109th CONGRESS
		2d Session
		S. 3723
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2006
			Mr. Dodd (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate
		  certain segments of the Eightmile River in the State of Connecticut as
		  components of the National Wild and Scenic Rivers System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Eightmile Wild and Scenic River
			 Act.
		2.Wild and Scenic
			 River designation, Eightmile River, Connecticut
			(a)FindingsCongress
			 finds that—
				(1)the Eightmile River Wild and Scenic River
			 Study Act of 2001 (Public Law 107–65; 115 Stat. 484) required the Secretary to
			 complete a study of the Eightmile River in the State of Connecticut from its
			 headwaters downstream to its confluence with the Connecticut River for
			 potential inclusion in the National Wild and Scenic Rivers System;
				(2)the segments of the Eightmile River that
			 were assessed in the study continue to be in a free-flowing condition;
				(3)the segments of the Eightmile River contain
			 outstanding resource values relating to—
					(A)cultural landscapes;
					(B)water quality;
					(C)watershed hydrology;
					(D)unique species;
					(E)natural communities;
					(F)geology; and
					(G)watershed ecosystems;
					(4)the Eightmile
			 River Wild and Scenic Study Committee has determined that—
					(A)the outstanding
			 resource values of those segments of the Eightmile River depend on the
			 continued integrity and quality of the Eightmile River watershed;
					(B)those resource
			 values that are manifested throughout the entire watershed; and
					(C)the continued
			 protection of the entire watershed is intrinsically important to the
			 designation of the Eightmile River under this Act;
					(5)the Eightmile
			 River Wild and Scenic Study Committee took a watershed approach in studying and
			 recommending management options for the river segments and the Eightmile River
			 watershed as a whole;
				(6)during the study, the Eightmile River Wild
			 and Scenic Study Committee prepared the Eightmile River Management Plan to
			 establish objectives, standards, and action programs to ensure long-term
			 protection of the outstanding values of the river, and compatible management of
			 the land and water resources of the Eightmile River and its watershed, without
			 Federal management of affected land not owned by the United States;
				(7)the Eightmile River Wild and Scenic Study
			 Committee—
					(A)voted in favor of including the Eightmile
			 River in the National Wild and Scenic Rivers System; and
					(B)included that recommendation as an integral
			 part of the Eightmile River Watershed Management Plan;
					(8)the residents of the towns located adjacent
			 to the Eightmile River and comprising most of its watershed, including Salem,
			 East Haddam, and Lyme, Connecticut, as well as the boards of selectmen and land
			 use commissions of those towns, voted—
					(A)to endorse the Eightmile River Watershed
			 Management Plan; and
					(B)to seek designation of the river as a
			 component of the National Wild and Scenic Rivers System.
					(9)the General
			 Assembly of the State of Connecticut enacted Public Act 05–18—
					(A)to endorse the
			 Eightmile River Watershed Management Plan; and
					(B)to seek the
			 designation of the Eightmile River as a component of the National Wild and
			 Scenic Rivers System.
					(b)DefinitionsIn
			 this Act:
				(1)Eightmile
			 RiverThe term Eightmile River means segments of
			 the main stem and certain tributaries of the Eightmile River in the State of
			 Connecticut that are designated as components of the National Wild and Scenic
			 Rivers System by the amendment made by subsection (c).
				(2)Management
			 PlanThe term Management Plan means the plan
			 prepared by the Eightmile River Wild and Scenic Study Committee, with
			 assistance from the National Park Service, known as the Eightmile River
			 Watershed Management Plan, and dated December 8, 2005.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(c)DesignationSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended—
				(1)by designating
			 the undesignated paragraph relating to the White Salmon River, Washington,
			 following paragraph (166) as paragraph (167); and
				(2)by adding at the
			 end the following:
					
						(168)Eightmile River,
				ConnecticutThe following segments in the Eightmile River in the
				State of Connecticut, totaling approximately 25.3 miles, to be administered by
				the Secretary of the Interior:
							(A)The 10.8-mile segment of the main stem of
				the Eightmile River, from Lake Hayward Brook to the Connecticut River at the
				mouth of Hamburg Cove, as a scenic river.
							(B)The 8.0-mile segment of the East Branch of
				the Eightmile River from Witch Meadow Road to the main stem of the Eightmile
				River, as a scenic river.
							(C)The 3.9-mile segment of Harris Brook
				from the confluence of an unnamed stream lying 0.74 miles due east of the
				intersection of Hartford Road (State Route 85) and Round Hill Road to the East
				Branch of the Eightmile River, as a scenic river.
							(D)The 1.9-mile segment of Beaver Brook
				from Cedar Pond Brook to the main stem of the Eightmile River, as a scenic
				river.
							(E)The 0.7-mile segment of Falls Brook
				from Tisdale Brook to the main stem of the Eightmile River at Hamburg Cove, as
				a scenic
				river.
							.
				(d)Management
				(1)In
			 generalThe Secretary shall
			 manage the Eightmile River in accordance with the Management Plan and such
			 amendments to the Plan as the Secretary determines to be consistent with this
			 section.
				(2)Management
			 planThe Management Plan
			 shall be considered to satisfy each requirement for a comprehensive management
			 plan that is required by section 3(d) of the Wild and Scenic Rivers Act (16
			 U.S.C. 1274(d)).
				(e)CommitteeThe
			 Secretary shall coordinate the management responsibilities of the Secretary
			 relating to the Eightmile River with the Eightmile River Coordinating
			 Committee, as described in the Management Plan.
			(f)Cooperative
			 agreements
				(1)In
			 generalPursuant to sections 10(e) and 11(b)(1) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1281(e), 1282(b)(1)), the Secretary may enter into
			 a cooperative agreement with—
					(A)the State of
			 Connecticut;
					(B)the towns
			 of—
						(i)Salem,
			 Connecticut;
						(ii)Lyme,
			 Connecticut; and
						(iii)East Haddam,
			 Connecticut; and
						(C)appropriate local
			 planning and environmental organizations.
					(2)Consistency
			 with management planEach cooperative agreement authorized by
			 this subsection—
					(A)shall be
			 consistent with the Management Plan; and
					(B)may include
			 provisions for financial or other assistance from the United States.
					(g)Relation to
			 national park systemNotwithstanding section 10(c) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1281(c)), the Eightmile River shall
			 not—
				(1)be administered
			 as part of the National Park System; or
				(2)be subject to
			 laws (including regulations) that govern the National Park System.
				(h)Land
			 management
				(1)Zoning
			 ordinancesWith respect to the Eightmile River, each zoning
			 ordinance adopted by the towns of Salem, East Haddam, and Lyme, Connecticut, in
			 effect as of December 8, 2005 (including provisions for conservation of
			 floodplains, wetland and watercourses associated with the segments), shall be
			 considered to satisfy each standard and requirement under section 6(c) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1277(c)).
				(2)Acquisition of
			 landThe authority of the
			 Secretary to acquire land for the purpose of managing the Eightmile River as a
			 component of the National Wild and Scenic Rivers System shall be—
					(A)limited to
			 acquisition—
						(i)by
			 donation; or
						(ii)with the consent
			 of the owner of the land; and
						(B)subject to the
			 additional criteria set forth in the Management Plan.
					(i)Watershed
			 approach
				(1)Statement of
			 policyIn furtherance of the watershed approach to resource
			 preservation and enhancement articulated in the Management Plan, the
			 tributaries of the Eightmile River watershed specified in paragraph (2) are
			 recognized as integral to the protection and enhancement of the Eightmile River
			 and that watershed.
				(2)Covered
			 tributariesThe tributaries referred to in paragraph (1)
			 include—
					(A)Beaver
			 Brook;
					(B)Big Brook;
					(C)Burnhams
			 Brook;
					(D)Cedar Pond
			 Brook;
					(E)Cranberry Meadow
			 Brook;
					(F)Early
			 Brook;
					(G)Falls
			 Brook;
					(H)Fraser
			 Brook;
					(I)Harris
			 Brook;
					(J)Hedge Brook Lake
			 Hayward Brook;
					(K)Malt House
			 Brook;
					(L)Muddy
			 Brook;
					(M)Ransom
			 Brook;
					(N)Rattlesnake Ledge
			 Brook;
					(O)Shingle Mill
			 Brook;
					(P)Strongs
			 Brook;
					(Q)Tisdale
			 Brook;
					(R)Witch Meadow
			 Brook; and
					(S)all other
			 perennial streams within the Eightmile River watershed.
					(j)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this Act.
			
